DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 18 March 2020.
Claims 26-50 have been added.
Claims 1-25 have been canceled.
Claims 26-60 are currently pending and have been examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-43 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  The claim recites the machine readable medium which includes any types (not limiting) of medium capable of being accessed by a computer. The office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signal per se in view of the ordinary and customary means of computer readable media, particularly when the specification includes any types (not limiting) of medium. See MPEP 2111.01. A claim directed to signal is non-statutory. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
The Office suggests the following approach. A claim drawn to such a machine readable medium that covers both transitory and non-transitory embodiment maybe amended to narrow the claim to cover only statutory embodiment to avoid a rejection under 35 USC §101 by adding the limitation “non-transitory” to the claim...


Allowable Subject Matter
Claims 26-34 and 44-50 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of communicate a second generated spike train from a second node of the spiking neural network, the second generated spike train based on one or more signal spikes of a second received spike train provided to the second node, wherein the second generated spike train exhibits a second rate of spiking, and wherein a synapse is directly coupled to each of the first node and the second node; and apply a first value of a synaptic weight to at least one signal spike communicated via the synapse, and determine a second value of the synaptic weight, including circuitry to signal a change to apply to the first value of the synaptic weight, the change based on a product of a first value based on the first rate of spiking and a second value based on the second rate of spiking, wherein a training of the spiking neural network is based on the change being applied to the first value.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov